Illinois Official Reports

                                          Appellate Court



                              In re Javaun I., 2014 IL App (4th) 130189


Appellate Court              In re: JAVAUN I., a Minor, THE PEOPLE OF THE STATE OF
Caption                      ILLINOIS, Petitioner-Appellee, v. JAVAUN I., Respondent-
                             Appellant.

District & No.               Fourth District
                             Docket No. 4-13-0189


Filed                        February 14, 2014



Held                         On appeal from a finding that respondent juvenile was guilty of home
(Note: This syllabus         invasion, attempted aggravated robbery and criminal trespass to a
constitutes no part of the   residence, the appellate court determined that the evidence was
opinion of the court but     sufficient to establish respondent’s guilt beyond a reasonable doubt
has been prepared by the     and even though respondent forfeited his claim that the trial court did
Reporter of Decisions        not follow the statutory requirements in sentencing him to the
for the convenience of       Department of Juvenile Justice, it could not be said that the trial court
the reader.)                 abused its discretion in finding that sentencing respondent to the
                             Department of Juvenile Justice was the least restrictive alternative;
                             however, the conviction for criminal trespass to a residence was
                             vacated pursuant to the one-act, one-crime rule because that
                             conviction was based on the same act as the home invasion conviction.




Decision Under               Appeal from the Circuit Court of Vermilion County, No. 12-JD-226;
Review                       the Hon. Claudia S. Anderson, Judge, presiding.




Judgment                     Affirmed in part and vacated in part; cause remanded with directions.
     Counsel on               Michael J. Pelletier, Karen Munoz, and Amber Corrigan, all of State
     Appeal                   Appellate Defender’s Office, of Springfield, for appellant.

                              Randall Brinegar, State’s Attorney, of Danville (Patrick Delfino,
                              David J. Robinson, and Linda Susan McClain, all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.




     Panel                    JUSTICE POPE delivered the judgment of the court, with opinion.
                              Justices Turner and Steigmann concurred in the judgment and opinion.




                                               OPINION

¶1         On January 28, 2013, respondent, Javaun I., was found guilty of home invasion, attempt
       (aggravated robbery), and criminal trespass to a residence. On March 4, 2013, the trial court
       sentenced respondent to an indeterminate sentence in the Illinois Department of Juvenile
       Justice (DOJJ). Respondent appeals, arguing the following: (1) the State presented insufficient
       evidence to prove his guilt beyond a reasonable doubt; (2) the court erred as a matter of law in
       sentencing him to DOJJ without first following the statutory requirements found in section
       5-750(1) of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/5-750(1) (West 2012)); and
       (3) respondent’s adjudication for both home invasion and criminal trespass to a residence
       violate the one-act, one-crime rule because both charges were based on the same physical act.
       We affirm in part, vacate in part, and remand with directions.

¶2                                          I. BACKGROUND
¶3         On December 12, 2012, the State filed a petition for adjudication of wardship against
       respondent (born March 28, 1997), charging him with home invasion (causing injury) (720
       ILCS 5/12-11(a)(2) (West 2010)), attempt (aggravated robbery) (720 ILCS 5/8-4(a), 18-5
       (West 2010)), and criminal trespass to a residence (720 ILCS 5/19-4(a)(2) (West 2010)). That
       same day, the trial court ordered respondent detained. On December 21, 2012, respondent filed
       notice of an alibi defense, claiming he was at home when the alleged offenses were committed.
¶4         On January 28, 2013, respondent’s trial was held. The State first called Khaylee B., age 12,
       to testify. On the night of December 9, 2012, at around 10 or 11 p.m., she was sitting on the
       couch at her home watching television when someone knocked on the back door. Her mother
       (Jennifer V.), her sisters (Kaitlin B., Cassidy B., and Kristen B.), her brother (Kody B.), and
       Kristen’s boyfriend (Darius H.) were also in the house. The doors and windows were all
       closed. She opened the back door and recognized Mario A. standing outside. Although Mario
                                                  -2-
       A. said he was alone, she slammed and locked the door when she saw shadows outside. About
       10 or 15 minutes later, she heard another knock on the door. Kody B. answered the door. She
       then saw her brother, Kody, running through the house with Mario A. holding onto him. She
       testified she only saw two other people enter the home, Joey I. (Jo-Jo) and Marcus A. She put
       her head down after they entered the house.
¶5          Khaylee testified, “They was carrying a gun.” No one said anything but Mario A., who was
       yelling, “Where’s the money? Give me the money.” At that time, Joey I. and Marcus A. went
       to Kaitlin’s room, where she was sleeping. Kaitlin yelled, “Jo-Jo, you better get the F*** out of
       my house. I’m calling the police.” Joey I. whispered something to Mario A., and then they ran
       from the house.
¶6          Khaylee knew Joey I. (Jo-Jo) because he used to hang out in the apartment building where
       she used to live. Mario A. rode the school bus with her. She did not recognize respondent as
       one of the intruders. She testified she was scared because the intruders had guns. When they
       first came into the house, she took a “real quick look” and then put her head down. She only
       looked up one other time.
¶7          Kody B., age 15, testified he was playing a video game on the night in question. His sisters,
       parents, and “Kilo and Darius” were also at the house. His sisters, Cassidy and Kaitlin, were in
       their rooms sleeping. Kody opened the back door from the kitchen after hearing someone
       knock. (He had not heard the earlier knock, nor had he seen Khaylee open the door 10 to 15
       minutes earlier.) Mario A. and some others forced their way into the house, pushing Kody back
       through the kitchen, the living room, and then the dining room. Mario A. maced Kody’s arms
       and eyes, causing a burning sensation.
¶8          Kody testified four people forced their way into the house; some were armed. Mario A.
       stood over him in the dining room. One of the intruders yelled, “Give me the money.” An
       intruder he did not know stood behind Darius. The other two intruders, respondent and Joseph
       I. (a.k.a. Joey I. and Jo-Jo) went to Kaitlin’s room. Kaitlin got up and started yelling at the
       intruders, who ran out of the house. He recognized respondent because respondent and
       respondent’s brother used to visit Kody’s neighbor when they lived in an apartment complex.
       Kody testified he identified respondent, Mario A., and Joseph I., in a photo lineup.
¶9          On cross-examination, Kody testified he only saw one gun and respondent was the last
       intruder to enter the house. He did not remember what respondent was wearing. On the night of
       the incident, he told the responding officer Mario A., Joseph I., and respondent, whom he
       identified as Jo-Jo’s little brother, were three of the intruders.
¶ 10        Officer Scott Damilano of the Danville police department testified he met with Kody B.
       and Kaitlin B. for a photo lineup. Kody and Kaitlin both identified one of the intruders as
       Jo-Jo’s brother. Kody told him Jo-Jo’s brother had a BB gun. Kaitlin also told Damilano one of
       the suspects was holding a BB gun.
¶ 11        Officer Kevin Atkinson of the Danville police department testified he responded to the
       home. He spoke with Khaylee B., Kody B., Kaitlin B., Jennifer V., Darius H., and Kilan C.
       Kody B. had been pepper-sprayed in the eyes. Kody told him three people entered the house.


                                                   -3-
¶ 12       Kaitlin B. testified she was asleep when the incident in question began. She woke up when
       Joseph I. and respondent, who were wearing “hoodies” with bandanas over their mouths, came
       into her room yelling, “Give me the money.” She recognized Joseph I. and yelled at him,
       “Jo-Jo, Jo-Jo, what the heck are you guys doing in my house? You need to get the F*** out.”
       Joseph I. and respondent, who had a gun, then ran into the living room. She told her mom to
       call the police. She saw four people who had entered the house. After she came out of her
       bedroom, Joseph I. whispered something to one of the other intruders and all four of them ran
       from the house. Kaitlin B. identified respondent as Jo-Jo’s little brother to the responding
       officer.
¶ 13       After the State rested, respondent presented an alibi defense. Desiree I., age 17, respondent
       and Joseph I.’s sister, testified her two brothers were home on the evening of December 9,
       2012. She went to bed at about 3 a.m. and did not recall anyone leaving the house that evening.
       Respondent went to sleep in the living room at 9:30 p.m. She testified four dogs also live at the
       house and bark every time someone enters or leaves the home. She did not hear the dogs bark
       on the night in question.
¶ 14       Donald Murrell, Jr., respondent’s uncle, also testified he was at the home he shares with
       respondent and respondent’s family on the night in question. According to his testimony,
       respondent was at home that evening, and Murrell did not hear anyone leave the house around
       10 or 11 p.m. However, on cross-examination, he admitted he could not be sure no one left the
       residence.
¶ 15       Christina I., respondent’s mother, testified respondent was in Jo-Jo’s room with his dog
       and then went to sleep at about 9:30 p.m. on the night in question. She did not hear anyone
       leave that evening. According to her testimony, the dogs wake her up if anyone leaves.
¶ 16       Respondent testified he was at his home on the night in question and did not leave. He went
       to sleep at 9:30 p.m. because he had to get up at 6 a.m. to get ready for school. He knew of no
       reason why Kaitlin B. would say he was involved in the home invasion other than the fact he
       got into an argument with her cousin six months earlier.
¶ 17       The trial court found respondent guilty on all three counts. On February 27, 2013, a
       probation officer’s social history investigation report was filed with the trial court. The report
       showed this was not respondent’s first contact with the court system. The report noted a
       petition for adjudication of wardship was filed in Vermilion County on June 23, 2010, alleging
       respondent committed a battery (720 ILCS 5/12-3(a)(2) (West 2008)). On August 2, 2010,
       respondent pleaded guilty to the charge. The report showed respondent had four different
       contacts with the police after his plea. The report also indicated respondent reported smoking
       marijuana every other day. The report offered the following recommendation:
                “Should the Court impose a sentence of probation, the following community resources
                may aid in developing a supervision plan for the respondent’s rehabilitation including
                the standard terms and conditions:
                        [1.] Drug and alcohol testing with treatment if necessary (Prairie Center.)
                        [2.] Actively participate in any form of counseling already involved in or
                    recommended by Probation (Center for Children’s Services, Crosspoint, etc.)

                                                   -4-
                         [3.] Continue to take medication as prescribed or if recommended and go to
                     doctor appointments as directed.
                         [4.] No contact with co-respondents[,] Mario A[.] and Marcus A[.]
                         [5.] No involvement with any individual/individuals on probation, parole,
                     Continuance Under Supervision, court supervision, conditional discharge, etc.
                         [6.] Follow strict curfew.”
¶ 18        On February 28, 2013, a supplemental social history investigation report was filed with the
       trial court. The supplemental report noted respondent had seen Kari Hoskins from the Prairie
       Center while detained. Hoskins diagnosed him with cannabis abuse and documented his need
       for residential, dual-diagnosis treatment. The Prairie Center youth assessment also suggested
       respondent could become unstable without 24-hour supervision as a result of his
       emotional/behavioral problems. A juvenile detention center report filed with the court on
       March 4, 2013, noted respondent’s overall conduct had improved.
¶ 19        On March 4, 2013, at the dispositional hearing in this case, the trial court noted it had
       reviewed the February 27 presentence report, the February 28 addendum to the presentence
       report, and the juvenile detention center report. The State recommended an indeterminate
       DOJJ sentence based on the offenses at issue and the fact respondent had a prior case where he
       received a continuance under supervision. The State noted respondent’s crimes had escalated
       from a battery to a home invasion and attempted aggravated robbery and that respondent has
       problems with authority and cannabis. Further, the State argued a community-based sentence
       would be inappropriate because it had been tried before. However, if the court was not inclined
       to incarcerate respondent, the State recommended a five-year period of probation with
       substance abuse treatment and six months of total home confinement.
¶ 20        Respondent’s counsel pointed out respondent had successfully completed a continuance
       under supervision for battery, his conduct at the detention center had improved since he was
       placed on the correct medication for his attention deficit hyperactivity disorder, and he was
       fully cooperating with his schooling at the juvenile detention center. Counsel also argued
       treatment at a residential dual-diagnosis facility had been recommended and would be more
       appropriate than incarceration. Counsel also agreed the State’s recommendation of five years’
       probation with six months of total home confinement would be appropriate. Respondent’s
       counsel suggested a commitment to DOJJ for 60 days for a psychological and psychiatric
       evaluation.
¶ 21        In sentencing respondent, the trial court stated he committed a serious offense–home
       invasion–and had contacts with other juvenile delinquents. While observing respondent
       completed his prior continuance under supervision, the court stated respondent did not even
       attempt to refute the State’s assertion he did not comply with recommended counseling that
       might have helped him. The court also noted respondent had a history of disciplinary problems
       at school and admitted abusing drugs. In addition, the court stated respondent showed no
       remorse for his actions. The court also noted respondent could get drug and mental health
       treatment in DOJJ.
¶ 22        In the trial court’s written judgment and sentence, the court found reasonable efforts could
       not prevent or eliminate the need to remove respondent from his home. The court signed a
                                                   -5-
       preprinted order noting it had received and reviewed evidence concerning efforts made to find
       a less restrictive alternative to commitment in DOJJ and had considered and reviewed factors,
       including the following: (1) respondent’s age; (2) prior delinquency, petitions, and
       adjudications; (3) assessment results; (4) respondent’s educational background (including
       educational assessments and services, achievement, and disciplinary history); (5) respondent’s
       physical and mental health (including compliance with treatment); (6) community-based
       services respondent had received, his compliance with those services, and the results of those
       services; and (7) the services respondent could receive in DOJJ. The court found (1)
       commitment necessary to protect the public from the effects of respondent’s criminal activity
       and (2) secure confinement in the DOJJ was in respondent’s best interest and welfare.
¶ 23       This appeal followed.

¶ 24                                           II. ANALYSIS
¶ 25                                   A. Sufficiency of the Evidence
¶ 26       Respondent first argues the State did not present sufficient evidence he was present the
       night several people illegally entered the residence in question. We will reject a challenge to
       the sufficiency of the evidence if any rational trier of fact could have found the essential
       elements of the charged offense beyond a reasonable doubt. People v. Wheeler, 226 Ill. 2d 92,
       114, 871 N.E.2d 728, 740 (2007). An appellate court will not retry a defendant when
       considering a challenge to the sufficiency of the evidence. Id. Further, the evidence is
       considered in the light most favorable to the prosecution. Id. at 116, 871 N.E.2d at 741.
¶ 27       “The trier of fact is best equipped to judge the credibility of witnesses, and due
       consideration must be given to the fact that it was the trial court and jury that saw and heard the
       witnesses.” Id. at 114-15, 871 N.E.2d at 740. However, “a conviction will be reversed where
       the evidence is so unreasonable, improbable, or unsatisfactory that it justifies a reasonable
       doubt of defendant’s guilt.” Id. at 115, 871 N.E.2d at 740. Our review “must include
       consideration of all of the evidence, not just the evidence convenient to the State’s theory of the
       case.” Id. at 117, 871 N.E.2d at 742. But this does not require “a point-by-point discussion of
       every piece of evidence as well as every possible inference that could be drawn therefrom.” Id.
¶ 28       Respondent first focuses on the testimony of Khaylee B., who testified she did not see
       respondent in her home and further testified she only saw three people enter her home.
       However, her testimony does not establish respondent was not in the home. Her testimony only
       establishes she did not see respondent in her home. She testified she was scared and had her
       head down during most of the encounter, which could explain why she did not see respondent.
¶ 29       Further, the State did not rely solely on Khaylee B.’s testimony; it also presented the
       testimony of two other witnesses who were inside the home, Kody B. and Kaitlin B. Both of
       these witnesses testified respondent was one of the intruders in their home. Respondent points
       out some inconsistencies between what Kody B. and Kaitlin B. told the police soon after the
       incident and their testimony at the adjudicatory hearing. Respondent also points out some
       inconsistencies between the testimony of Kody B. and Kaitlin B. However, respondent does


                                                    -6-
       not argue either of these witnesses ever contradicted themselves with regard to whether
       respondent was in their home.
¶ 30       The trial court was able to see all of the witnesses testify and make credibility
       determinations. The trial court did not find the testimony from respondent’s family members
       that respondent was home the entire night credible. The trial court also apparently was able to
       reconcile any inconsistencies in the testimony of Khaylee B., Kody B., and Kaitlin B. and find
       respondent was one of the intruders in their home. This was a finding a rational trier of fact
       could have made. The evidence supported the trial court’s finding of guilt.

¶ 31                                           B. DOJJ Sentence
¶ 32       Respondent next argues the trial court erred in sentencing him to DOJJ without first
       following the statutory requirements found in section 5-750(1) of the Act (705 ILCS 5/750(1)
       (West 2012)). With regard to the requirements found in section 5-750(1)(A) to (G), the record
       contained sufficient information on these factors for the court to consider before sentencing
       respondent to DOJJ. Further, the court’s written sentencing order states it considered these
       factors prior to sentencing respondent.
¶ 33       In In re Raheem M., 2013 IL App (4th) 130585, ¶ 50, this court stated:
                “Prior to committing a juvenile to the DOJJ, a trial court must have before it evidence
                of efforts made to locate less restrictive alternatives to secure confinement and the
                court must state the reasons why said efforts were unsuccessful. This is not some
                pro forma statement to be satisfied by including the language of the statute in a form
                sentencing order. Actual efforts must be made, evidence of those efforts must be
                presented to the court, and, if those efforts prove unsuccessful, an explanation must be
                given why the efforts were unsuccessful.”
       This court found the record in Raheem M. clearly established the trial court erred by failing to
       follow the mandate of section 5-750 prior to committing the juvenile to the DOJJ. Id.
¶ 34       In Raheem M., the record contained “no evidence regarding efforts to identify a less
       restrictive alternative to secure confinement, either in the social history report or at the
       sentencing hearing.” Id. ¶ 47. The juvenile was not assessed or evaluated in any manner to
       determine whether community-based services could eliminate any perceived need to
       incarcerate him. Id. This court also noted the record did not reflect any community-based
       services had been provided to the minor for the trial court to judge the juvenile’s compliance
       with those services, even though the court’s form sentencing order stated it had reviewed
       community-based services provided to respondent and his compliance with those services. Id.
       Further, this court stated:
                “[T]he court was not given, nor did it ask for, any evidence regarding efforts made to
                find a less restrictive alternative to secure confinement. Pursuant to the statute, the trial
                court had to consider evidence [(emphasis in original)] efforts were made to find a less
                restrictive alternative to secure confinement before it could sentence respondent to the
                DOJJ. While the court stated it had to look at some alternative to secure confinement,


                                                     -7-
                no evidence was presented to the court about any efforts made to find possible
                alternatives.” (Emphases added unless otherwise noted.) Id. ¶ 49.
¶ 35        This court found the failure to require and consider evidence of less restrictive alternatives
       to DOJJ, evidence of efforts made to locate less restrictive alternatives, and evidence
       explaining why those efforts were unsuccessful before sentencing the juvenile to DOJJ
       constituted such a serious error we excused forfeiture based on the second prong of the
       plain-error analysis. Id. ¶ 52.
¶ 36        In Raheem M., this court was troubled by the trial court’s lack of compliance with section
       5-750 for a number of reasons. First, the court had no evidence of less restrictive alternatives
       and did not require any evidence of less restrictive alternatives to DOJJ. Id. ¶ 54. Second, not
       only did the court not have any evidence with regard to less restrictive alternatives, the court
       did not have any information about possible alternatives. Third, at a hearing on a motion to
       reconsider sentence, after defense counsel presented an alternative to incarceration, the court
       failed to explain why the alternative was not acceptable. Id.
¶ 37        Further, this court also noted other concerns it had with actions the trial court took during
       the case and during the sentencing hearing. First, although Raheem M. was not detained prior
       to trial and the State had not asked for Raheem M. to be detained after trial, the court
       immediately detained him after his trial as a matter of immediate and urgent necessity. Id. ¶ 56.
       This where the offense would have been a simple battery had not the victim, who suffered a
       minor injury and was not the intended victim of the battery, been a school monitor. Id. ¶ 58.
       Further, the only background information the court had on respondent was the fact he was
       expelled from school as a result of the incident. Id. ¶ 56. Finally, this court was troubled by the
       trial court’s focus on Raheem M.’s father’s criminal history while sentencing Raheem M. Id.
       ¶ 60.
¶ 38        Like Raheem M., respondent in this case forfeited the sentencing error he now complains
       of by failing to raise the issue in the trial court. However, the circumstances in this case are
       easily distinguishable from those in Raheem M. Any issue not raised at trial and in a posttrial
       motion is forfeited on appeal. In re M.W., 232 Ill. 2d 408, 430, 905 N.E.2d 757, 772 (2009).
       However, we can consider the issue if it falls within the plain-error doctrine.
¶ 39        In People v. Rathbone, 345 Ill. App. 3d 305, 310, 802 N.E.2d 333, 338 (2003), this court
       recognized some appellate court opinions have asserted sentencing errors are reviewable as
       plain error when they involve a misapplication of law because the right to be sentenced
       according to the law is substantial in that it affects a defendant’s fundamental right to liberty.
       However, this court rejected that approach because it is inconsistent with the law set forth by
       our supreme court in People v. Reed, 177 Ill. 2d 389, 686 N.E.2d 584 (1997), its underlying
       principles, and legislative intent. “If all matters related to a ‘misapplication of law’ at
       sentencing affect a defendant’s fundamental right to liberty and are thus reviewable as plain
       error, then the plain[-]error exception essentially swallows the forfeiture rule, rendering
       meaningless the requirement contained in section 5-8-1(c) of the Unified Code and enforced
       by the supreme court in Reed.” (Emphasis in original.) Rathbone, 345 Ill. App. 3d at 311, 802
       N.E.2d at 338. When determining whether a forfeited sentencing error can be reviewed, we
       still must conclude the evidence was closely balanced or the error was so serious it deprived
                                                     -8-
       defendant of a fair sentencing hearing. However, the plain-error rule will not apply if a clear or
       obvious error did not occur. People v. Walker, 232 Ill. 2d 113, 124, 902 N.E.2d 691, 697
       (2009).
¶ 40       The briefs in this case were filed prior to this court’s decision in Raheem M. As a result, the
       parties did not have the opportunity to analyze this case pursuant to that decision. Unlike in
       Raheem M., any error in this case was not so clear and obvious as to satisfy the plain-error
       doctrine. As previously noted, the trial court in Raheem M. had no evidence before it of any
       efforts to identify a less restrictive alternative to secure confinement. Raheem M., 2013 IL App
       (4th) 130585, ¶ 47.
¶ 41       In this case, the parties provided the court with alternatives to incarceration. For example,
       the supplemental social history investigation report filed on February 28, 2013, noted Kari
       Hoskins from Prairie Center had diagnosed respondent with cannabis abuse and found him “in
       need of residential dual-diagnosis treatment.” Respondent’s counsel argued residential
       dual-diagnosis treatment would be more appropriate for respondent than incarceration. The
       State also recommended a five-year term of probation with substance abuse treatment and total
       home confinement for six months if the court chose not to incarcerate respondent.
       Respondent’s counsel agreed this would be an appropriate sentence. Counsel further noted
       respondent’s mother and father could supervise any period of home confinement.
¶ 42       Granted, pursuant to this court’s direction in Raheem M., the trial court ideally would have
       inquired whether the parties had located any residential facilities that would accept respondent
       and, if not, inquired into the efforts the parties made in this regard. However, the trial court’s
       failure to do so does not constitute clear and obvious error based on the record in this case.
¶ 43       In this case, the trial court was presented with alternatives to incarceration. We cannot say
       the trial court did not consider those less restrictive alternatives to incarceration. We also
       cannot say the trial court abused its sentencing discretion in finding DOJJ was the least
       restrictive alternative based on the facts in this case. Respondent was convicted of serious
       offenses, and this was not his first encounter with the juvenile court. Respondent showed no
       remorse for his crime, had a drug problem, could become unstable at any time, and needed
       constant supervision because of his emotional and behavioral problems.

¶ 44                               C. Criminal Trespass to a Residence
¶ 45       Respondent next argues his adjudications for both home invasion and criminal trespass to a
       residence violate the one-act, one-crime rule because both charges were based on the same
       physical act, unlawfully entering a home. Multiple convictions are improper if based on the
       same physical act. People v. Artis, 232 Ill. 2d 156, 161-68, 902 N.E.2d 677, 681-85 (2009).
       The State concedes respondent’s conviction for criminal trespass to a residence should be
       vacated. See People v. Harvey, 211 Ill. 2d 368, 391, 813 N.E.2d 181, 196 (2004). Although
       respondent failed to preserve this issue in the trial court, we can consider this error under the
       second prong of the plain-error rule as the error affects the integrity of the judicial process. Id.
       at 389, 813 N.E.2d at 194. We accept the State’s concession and vacate respondent’s
       conviction for criminal trespass to a residence.

                                                    -9-
¶ 46                                      III. CONCLUSION
¶ 47       For the reasons stated, we affirm in part, vacate in part, and remand with directions to
       vacate respondent’s criminal trespass to a residence conviction and sentence and for the
       issuance of an amended sentencing judgment reflecting the same.

¶ 48      Affirmed in part and vacated in part; cause remanded with directions.




                                                - 10 -